DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1,9 and 17 are amended.
 
Response to Arguments
Applicant’s arguments have been fully considered. Previous rejections are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-10, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi U.S. Patent Application Publication 2020/0195502 in view of Rose U.S. Patent Application Publication 2016/0127480 in view of Chandrashekhar et al. U.S. Patent Application Publication 2016/0094396.
Claims 1, 9 and 17,
	Miyoshi discloses 
 A computer-implemented method of configuring 
	a cluster comprising a plurality of data processing accelerators (DPAs) (Fig. 1 plurality of nodes), the method comprising: 
	receiving, by the plurality of DPA, a configuration policy for the plurality of DPAs, the DPA being one of the plurality of DPAs (para 0088- sends configuration to nodes, also see Para 0081-0087); 
	configuring, by the DPA, one or more connections between the DPA and other DPAs in the plurality of DPAs, according at least a portion of the configuration policy (para 0088-forms intra-cluster link), 
	wherein configuring a connection comprises making, or breaking, a communication path between the DPA and at least one of other DPAs (para 0088-forms intra-cluster link); and 
	wherein the first group of DPAs is one of a plurality of groups formed from the plurality of DPAs, based on the configuration policy (fig 1. Cluster of nodes)
	A processor with memory and instructions (para 0014- computer executes process, see fig. 10).
	Although Miyoshi discloses substantial limitations of the claimed invention, it fails to disclose:
	performing a processing task received by the DPA in a first group of DPAs using one or more DPAs in the first group of DPAs 
	A common policy is sent to plurality of DPA 
	wherein at least two of the plurality of DPAs configure themselves differently according to the common configuration policy. 
	In an analogous art, Rose discloses 
	performing a processing task received by one or more of the plurality of DPAs in a first group of DPAs using one or more DPAs in the first group of DPAs (para 0063-intra-cluster load balancing) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the load balancing of Rose with the Miyoshi system to produce the predictable result of processing a load at another node than the node it was received. One of ordinary skill in the art would be motivated to combine Miyoshi with Rose to spread the load amongst the cluster. 
	Although Miyoshi/Rose disclose substantial limitations of the claimed invention, it fails to disclose:
	A common policy is sent to  plurality of DPA 
	wherein at least two of the plurality of DPAs configure themselves differently according to the common configuration policy. 
	In an analogous art, Chandrashekhar discloses 
	A common policy is sent to  plurality of DPA (Fig. 4 discloses distributing a common configuration to a plurality of hosts) 
	wherein at least two of the plurality of DPAs configure themselves differently according to the common configuration policy (para 0045-The physical locale then uses the receive locale ID to identify and apply applicable portions of the logical configuration while ignoring portions of the logical configuration that is applicable only to other physical locales.) 
	A person of ordinary skill in the art before the effective filing date of the invention  would find it obvious to apply the known technique of global configuration delivery of Chandrashekhar with the Miyoshi/Rose system to produce the predictable result delivering common communication configurations to a plurality of DPAs. A person of ordinary skill in art would be motivated to combine Chandrashekhar with the Miyoshi/Rose system to provide redundant storage of global configuration throughout the network. 
Claims 2, 10 and 18,
	wherein, before the configuring, by default: each DPA in the plurality of DPAs has at least one communication path to each of the other DPAs in the plurality of DPAs. (Miyoshi See Fig. 2 (a)) 
Claims 5 and 13
	wherein the configuration policy specifies that the plurality of DPAs be divided into at least two non-overlapping groups of DPAs. (Rose fig. 1 disclose 2 distinct non-overlapping groups of nodes)
Same motivation as claim 1. 
Claims 8 and 16
	wherein the first group is configured for use by a first application or a first user (The claim limitation recites an intended use of the group and thus has no patentable weight).

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi/Rose/Chandrashekhar in view of Edirisooriya U.S. Patent Application Publication 2018/0225237.
Claims 3, 11 and 19, 
	Although Miyoshi/Rose/Chandrashekhar discloses substantial limitations of the claimed invention, it fails to disclose:
	 wherein before and after the configuring: a host system coupled to the plurality of DPAs has a communication path to each DPA in the plurality of DPAs and the host system has access to both secure resources and non-secure resources of each DPA in the plurality of DPAs.
	In an analogous art, Edirisooriya discloses 
	wherein before and after the configuring: a host system coupled to the plurality of DPAs has a communication path to each DPA in the plurality of DPAs and the host system has access to both secure resources and non-secure resources of each DPA in the plurality of DPAs. (Fig. 1 discloses a Virtual Machine monitor which has access to the secure and non-secure resources of each VM. Para 0018-the VMM routes communications between VMs. Para 0021- discloses the host uses PCIe protocols to communicate between the VMS. Further, in absence of any access restrictions, the host device can access VM resources) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the teachings of Edirisooriya with the Miyoshi/Rose/Chandrashekhar system to produce the predictable result of host devices accessing all Vm resources. One of ordinary skill in the art would be motivated to combine Miyoshi/Rose/Chandrashekhar with Edirisooriya to enable host systems to manage cluster communications across all nodes.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi/Rose/Chandrashekhar in view of Werner U.S. Patent Application Publication 2009/0119743.
Claims 4, 12 and 20,
	Although Miyoshi/Rose/Chandrashekhar discloses substantial limitations of the claimed invention, it fails to disclose 
	wherein, after the configuring: a DPA in the plurality of DPAs, and one of the other DPAs in the plurality of DPAs can communicate with each other only if the configuration policy requires that both the DPA and the one of the other DPAs establish a communication path to each other.
	In an analogous art, Werner discloses
	wherein, after the configuring: a DPA in the plurality of DPAs, and one of the other DPAs in the plurality of DPAs, can communicate with each other only if the configuration policy requires that both the DPA and the one of the other DPAs establish a communication path to each other. (Werner para 0015- discloses implementing security policies to block connections of devices. An agent listener blocks communications in violation of the policy. Also see para 0022) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the teachings of Werner with the Miyoshi/Rose/Chandrashekhar system to produce the predictable result of blocking communication in accordance with a security policy. One of ordinary skill in the art would be motivated to combine Miyoshi/Rose/Chandrashekhar with Miller to protect nodes from unauthorized communications.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi/Rose/Chandrashekhar in view of Miller U.S. Patent Application Publication 2017/0070448.
Claims 6 and 14, 
	Although Miyoshi/Rose/Chandrashekhar discloses substantial limitations of the claimed invention, it fails to disclose:
	wherein: each DPA in the first group of DPAs can access non-secure resources of each other DPA in the first group of DPAs.
	In an analogous art, Miller discloses
	wherein: each DPA in the first group of DPAs can access non-secure resources of each other DPA in the first group of DPAs (para 0042- cluster resources, Fig. 1, item 1401-n).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the teachings of Miller with the Miyoshi/Rose/Chandrashekhar system to produce the predictable result of sharing resources amongst cluster devices. One of ordinary skill in the art would be motivated to combine Miyoshi/Rose/Chandrashekhar with Miller to expand node capabilities with support from other cluster members.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi/Rose/Chandrashekhar in view of Dimitrov U.S. Patent Application Publication 2019/0377591.
Claims 7 and 15,
	Although Miyoshi/Rose/Chandrashekhar discloses substantial limitations of the claimed invention, it fails to disclose
	wherein: no DPA in the first group of DPAs can communicate with a DPA in the second group of DPAs, and no DPA in the second group of DPAs can communicate with a DPA in the first group, and no DPA in the first group can access resources of a DPA in the second group, and no DPA in the second group can access resources of a DPA in the first group.
	In an analogous art, Dimitrov discloses
	wherein: no DPA in the first group of DPAs can communicate with a DPA in the second group of DPAs, and no DPA in the second group of DPAs can communicate with a DPA in the first group, and no DPA in the first group can access resources of a DPA in the second group, and no DPA in the second group can access resources of a DPA in the first group. (para 0011- discloses an isolation subnet groups that prevents VMs from communicating and accessing external VMs)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the teachings of Dimitrov with the Miyoshi/Rose/Chandrashekhar system to produce the predictable result of blocking communication in accordance with a security policy. One of ordinary skill in the art would be motivated to combine Miyoshi/Rose/Chandrashekhar with Dimitrov to protect nodes from unauthorized communications.

Conclusion
Relevant Prior art: 
	Tarrant  U.S. Patent Application Publication 2020/0136900- disclose distributing a global configuration to clusters of nodes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459    

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459